Name: Commission Regulation (EEC) No 3699/91 of 18 December 1991 amending Regulation (EEC) No 2824/88 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 91 Official Journal of the European Communities No L 350/31 COMMISSION REGULATION (EEC) No 3699/91 of 18 December 1991 amending Regulation (EEC) No 2824/88 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 3 (3) and Article 4 (5) thereof, Whereas Regulation (EEC) No 1737/91 provides that the system of maximum guaranteed quantities shall be main ­ tained for the 1991 harvest ; whereas it is accordingly necessary to maintain also the detailed rules for the appli ­ cation of this system for the 1991 harvest as provided for by Commission Regulation (EEC) No 2824/88 (3) ; Whereas account should be taken of the Court of Justice judgment of 11 July 1991 in Case C-368/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2824/88 is amended as follows : 1 . the second subparagraph of Article 2 ( 1 ) is replaced by the following : 'However, the reductions may not exceed 15 % for the 1989 to 1991 harvests .' 2. Article 3 ( 1 ) is replaced by the following : ' 1 . Until actual production has been determined as provided for in Article 1 , not more than 85 % of the amounts fixed for the intervention prices and premiums for the 1989 to 1991 harvests may be paid. However, at the discretion of the Member State, 1 00 % of those prices and premiums may be paid if a security equal to 15 % is lodged for the 1989 to 1991 harvests.' 3. in Article 4, the first two indents are replaced by the following : '  in the case referred to in Article 7 (2) (a), the secu ­ rity shall be increased by 15 % or the advance shall be reduced by 15 % for the 1989 to 1991 harvests,  in the case referred to in Article 7 (2) (b), a security of 15 % of the premium for the 1989 to 1991 harvests shall be lodged, or the advance shall be reduced by the abovementioned percentage for those harvests .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p . 1 . (2) OJ No L 163, 26. 6. 1991 , p. 11 . 0 OJ No L 254, 14. 9 . 1988, p. 9 .